Citation Nr: 0607181	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-31 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Entitlement to a disability rating in excess of 30 percent 
for anxiety with hyperventilation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to symptoms such as anxiety, panic attacks, sleep 
impairment, and mild memory loss. 

2.  The veteran's PTSD is not manifested by symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks at a rate of more than once 
a week; difficulty in understanding complex commands; 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an 
anxiety disorder with hyperventilation have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.

In a rating decision dated in October 1968 the veteran was 
granted service connection for anxiety with hyperventilation 
syndrome, with an evaluation of 10 percent.  In May 2003 the 
veteran requested that the rating for his anxiety disorder be 
increased.  Following a hearing by the RO in March 2004, the 
RO increased the evaluation for the veteran's anxiety 
disorder from 10 to 30 percent effective from March 2003.  A 
rating evaluation of 30 percent is appropriate where there is 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9400.

Diagnostic Code 9400 provides that a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The symptoms cited above for the 30 percent, 50 percent, 70 
percent, and 100 percent ratings follow the phrase "such 
symptoms as" which indicates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Accordingly, the Board is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms for any particular rating.  The list of symptoms 
merely provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  The Board must 
consider all symptoms of the veteran's condition which affect 
the level of occupational and social impairment.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
the diagnostic code, the appropriate, equivalent rating will 
be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 
(2002).

The list of symptoms for a rating in excess of 30 percent 
include such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks at a 
rate of more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.  The 
veteran does not exhibit these symptoms or any other 
equivalent symptoms.  In fact, according to the most recent 
(June 2003) VA psychiatric report, the veteran is calm, 
cooperative, and well-related.  The veteran's speech is 
described as spontaneous and productive, and his affect as 
only "mildly restricted."  The veteran has no loosening of 
associations or flight of ideas; and his insight, judgment, 
and impulse control are fair.  The veteran has no psychomotor 
agitation or retardation, and his mood is "ok."  According 
to the VA examiner, the veteran's impairment is "mild."

The veteran argues that his condition has progressed to the 
point that he has panic attacks, a fear of going into crowds, 
and problems with friends, neighbors, and family members.  
However, the June 2003 psychiatric report reflects that the 
veteran spends time with his girlfriend and mother, fishing, 
hunting, gospel singing, attending church services, and 
working.  The examiner also advises that the veteran "has 
good relations at work and with his children."  In fact, the 
examiner assigned the veteran a GAF of 70, which denotes an 
individual with some difficulty in social, occupational, or 
school functioning, but who generally functions pretty well, 
and has some meaningful interpersonal relationships.  AMERICAN 
PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994)(DSM IV).  The veteran's June 2003 GAF 
of 70, which is significantly improved from his March 2003 
GAF of 50, also indicates that the veteran's disorder has 
improved, rather than deteriorated, since the filing of his 
claim.  VA records dated as recently as February 2004 
indicate that the veteran's symptoms are stabilized with 
medication.  

The record (which includes treatment notes compiled as 
recently as September 2004) contains no evidence that there 
has been a material change in disability since the last 
psychiatric examination of record was done in June 2003.  
Based on the ample evidence of record, including treatment 
records from March 2003 through February 2004, the 
psychiatric examination done for disability evaluation 
purposes in June 2003, and the testimony of the veteran and 
his daughter at the RO hearing conducted in March 2004, the 
Board finds that the criteria for a rating in excess of 30 
percent for the veteran's anxiety disorder are not met or 
approximated.

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the anxiety disorder that would take the veteran's 
case so outside the norm as to warrant an extraschedular 
rating.  The case does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Even so, the Board finds no provision upon which to assign 
any higher ratings.  The preponderance of the evidence is 
against the veteran's claim for a rating in excess of 30 
percent for a generalized anxiety disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  The letter from the RO dated in June 2003 satisfied 
the duty to notify provisions.  The veteran was evaluated for 
treatment purposes by VA in March and May 2003, and afforded 
an examination for disability evaluation purposes in June 
2003, and subsequent outpatient treatment records are of 
record.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  In addition, the veteran 
was afforded a personal hearing before the RO in March 2004.  
Consequently, the Board finds that VA has met its duty to 
notify and assist as to the issue decided herein.


ORDER

A rating in excess of 30 percent for anxiety disorder with 
hyperventilation is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


